DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 10/12/2021, are acknowledged, and have been fully considered.
Claims 4-5, 11-12 and 20 have been canceled.
Claims 1-3, 6-10 and 13-19 are allowed.
Allowable Subject Matter
Claims 1-3, 6-10 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Please see the reason cited, on page 5 of the remarks, by applicant filed on 10/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JANG et al. (U. S. 20170311170) disclose the base station may request the UE capability information from the terminal again. Further, if the terminal performs handover, a target base station may receive the UE capability information from a serving base station.
CHEN et al. (U. S. 20210410151) disclose the processing circuitry is configured to receive an RRC message from a source base station; and perform a handover procedure to 
FUTAKI et al. (U. S. 20190058997) disclose the core network receives from the source LTE eNB 2 a Handover Required message for starting handover of the UE 1 from the LTE System to the NG System.
LI et al. (U. S. 20160037426) disclose the first base station sends an RRC connection reconfiguration message to the UE, where the RRC connection reconfiguration message is used to instruct the UE to perform the handover, and the RRC connection reconfiguration message includes mobility control information and radio resource configuration information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  01/05/2022